IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 99-20544
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FILEMON QUINTIL HERNANDEZ-GOMEZ
also known as Filemon Q. Hernandez-Gomez,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-492-1
                      --------------------
                        February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Filemon

Quintil Hernandez-Gomez has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967).    Hernandez-Gomez was notified of counsel’s motion and

brief, and he has filed a reply and a request for different

court-appointed counsel.    Our independent review of the record,

counsel’s brief, and Hernandez-Gomez’s reply shows that there are




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20544
                                -2-

no nonfrivolous issues for appeal.   Consequently, Hernandez-

Gomez’s motion for different court-appointed counsel is DENIED,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5th Cir. R. 42.2.